United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Danville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1644
Issued: September 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2008 appellant, through his attorney, filed a timely appeal from a July 19,
2007 merit decision of the Office of Workers’ Compensation Programs and a February 25, 2008
hearing representative’s decision finding that he did not establish a recurrence of disability.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that he sustained an employment-related
recurrence of disability on October 19, 2001.

1

By decision dated July 20, 2007, the Office retroactively reduced appellant’s compensation, finding that his
actual earnings as a mail processing equipment operator fairly and reasonably represented his wage-earning
capacity. Appellant has not appealed from this decision and it is not before the Board at this time. 20 C.F.R.
§ 501.2(c).

FACTUAL HISTORY
This case is before the Board for the third time. By decision dated October 6, 2004, the
Board reversed a September 30, 2003 Office decision finding that appellant had not established a
recurrence of disability on October 19, 2002 or warranted modification of the established loss of
wage-earning capacity determination.2 The Board noted that the Office had issued a retroactive
wage-earning capacity determination after he stopped work and filed a claim for wage-loss
compensation. The Board found that, prior to issuing the loss of wage-earning capacity
determination, the Office should have adjudicated whether appellant sustained an employmentrelated recurrence of disability. The Board concluded that appellant established that the loss of
wage-earning capacity decision was erroneously issued. On appeal, for the second time, the
Board reversed a May 31, 2006 decision affirming a wage-earning capacity determination and
finding that appellant did not establish a recurrence of disability.3 The Board noted that the
Office had not complied with its instructions to adjudicate whether appellant sustained a
recurrence of disability prior to issuing a retroactive wage-earning capacity determination. The
findings of fact and conclusions of law from the prior decisions are incorporated by reference.
On October 19, 2001 Dr. Michel H. Malek, an attending Board-certified neurosurgeon,
diagnosed failed back syndrome and opined that appellant should remain off work for four weeks
while pending the results of diagnostic studies. He stated, “Given [appellant’s] incapacitation, I
think it not unreasonable to keep him off work for about a week or so during the time these
studies are performed.” On October 29, 2001 Dr. Malek advised that appellant should remain off
work until November 9, 2001. In a progress report dated November 9, 2001, he diagnosed a
history of a lumbar fusion “which has not taken” and found that appellant could not work as of
October 19, 2001 due to pain. Dr. Malek interpreted a computerized tomography (CT)
myelogram as showing foraminal narrowing, especially at L4-5 and L5-S1 and “no evidence of
any definite solid fusion.” On December 4, 2001 he indicated that appellant was off work
beginning October 19, 2001 due to increased back and left leg pain and the need for extensive
testing.
In a report dated December 4, 2001, Dr. Suhail N. Alnaqib, a Board-certified internist,
noted that appellant was off work beginning October 19, 2001 due to increased back and left leg
pain. He advised against any work until further notice.
In a December 7, 2001 work status report, Dr. Malek diagnosed failed back syndrome, a
failed fusion, problems with appellant’s leg supporting his weight, back pain and leg pain. He
again recommended that appellant remain off work for four weeks. Dr. Malek found that
appellant’s symptoms might be due to failure of the L4-5 fusion and recommended possible
surgery.
2

Docket No. 04-569 (issued October 6, 2004). The Office accepted that on June 1, 1995 appellant, then a
50-year-old warehouseman, sustained lumbosacral strain and a herniated disc at L4-5. It further accepted that he
sustained lumbar strains on October 19, 1988 and October 21, 1992. Appellant underwent a laminectomy and
microdiscectomy at L4-5 on June 10, 1996. On January 25, 2000 he underwent a bilateral lateral fusion at L4-5 and
on February 5, 2001 he sustained an exacerbation of the lumbar spinal fusion. On July 1, 2001 appellant returned to
work as a full-time mail processing equipment handler.
3

Docket No. 06-1981 (issued March 19, 2007).

2

On December 12, 2001 Dr. John L. Beghin, a Board-certified orthopedic surgeon, noted
that appellant stopped work on October 19, 2001 due to progressively severe symptoms. He
noted that a November 8, 2001 CT scan showed a probable intact fusion on the left at L4-5 and a
“questionable fusion on the right.” Dr. Beghin found that a magnetic resonance imaging scan
study showed no nerve root compression or disc herniation. He stated, “I have issued an off
work excuse dating back to October 19, 2001, which will be effective until [appellant] can
undergo implant removal and recover from the surgical procedure.” Dr. Beghin excused
appellant from work beginning October 19, 2001 due to pain rather than objective evidence of an
abnormality. He asserted that hardware removal might help with his pain complaints.
On February 15, 2002 Dr. James J. Harms reviewed appellant’s history of injury and
medical treatment and the diagnostic studies of record. He opined that appellant’s pain could be
from degenerative changes, nerve inflammation, leading chemicals, sensitive nerves or a fusion
failure. Dr. Harms found that the CT scan was suspicious but not definitive for a fusion that had
not healed. He recommended against further surgery.
In a note dated February 18, 2002, Dr. Beghin advised that appellant had chronic pain of
unclear origin that may be due to pseudoarthrosis. Appellant was unable to work from
February 19 to March 19, 2002. On February 18, 2002 Dr. Thomas L. Sutter, an osteopath,
diagnosed chronic back pain but advised that appellant could work at a light sedentary level.
On August 26, 2002 Dr. Alnaqib discussed his treatment of appellant from February 27,
2001 onward. Appellant was unable to work due to pain and the need for medication.
Dr. Alnaqib indicated that appellant was no longer able to work and that he was “first off work
October 19, 2001 [with] fusion failure.”
On June 11, 2002 Dr. Richard R. Rak, a Board-certified neurosurgeon, diagnosed back
and leg pain following two back surgeries. He reviewed the diagnostic studies and noted that
there was possible nonunion of the fusion on the right by CT scan. Dr. Rak listed findings on
examination and concluded, “At this point, [appellant] is really incapacitated and not able to
work.”
On October 7, 2002 Dr. Malek related that appellant’s work restrictions set forth on
July 2000 extended to the present date. He diagnosed a failed back fusion. Dr. Malek noted that
a discogram on November 27, 2001 showed no evidence of fusion and was negative at L3-4 but
positive at L5-S1. He stated, “Based on the above, I do not think that [appellant] can perform the
above duties and therefore his condition of disability is permanent until his condition is
addressed medically.”
In a report dated December 12, 2002, Dr. Judith R. Lee-Sigler, a Board-certified
psychiatrist, noted that appellant had worked with restrictions from February to October 2001.
She stated:
“[A] second attempt to return to work without any further diagnostics or treatment
would lead to ultimate failure, thus the rationale for [appellant’s] off work
status…. In summary, it is not that he had objective weakness that le[d] to his off
work status, but rather that he had failed attempts to return to work without what I

3

considered intervention to facilitate a return to work or even a second functional
capacity evaluation determining basic work restrictions.”4
By decision dated July 19, 2007, the Office found that appellant did not establish a
recurrence of disability on October 19, 2001 causally related to his accepted work injury.5 In a
decision dated July 20, 2007, it retroactively reduced his compensation, finding that his actual
earnings as a mail processing equipment operator fairly and reasonably represented his wageearning capacity.6 On August 16, 2007 appellant, through his attorney, requested an oral hearing
regarding the July 19, 2007 decision.
A hearing was held on December 14, 2007. Subsequent to the hearing, appellant
submitted additional medical evidence.7 On August 26, 2002 Dr. Timothy Lund, Board-certified
in family and preventive medicine, diagnosed chronic low back pain with some evidence of
right-sided spasms. He listed work restrictions and suggested beginning at four hours per day
due to deconditioning. On August 29, 2002 Dr. Lund diagnosed chronic low back pain. He did
not change the work restrictions. On September 3, 2002 Dr. Lund diagnosed an acute
exacerbation of chronic lumbar pain and noted that appellant related that the employing
establishment was not adhering to his limitations. In a disability certificate dated October 2,
2002, Dr. Alnaqib found that appellant was unable to work until evaluated by a physician for
chronic back and leg pain.
In a March 5, 2003 settlement agreement, the employing establishment agreed to support
appellant’s application for disability retirement based on a nonwork-related injury or disease. On
April 2, 2003 the Office of Personnel Management approved his application for disability
retirement.
By decision dated February 25, 2008, the hearing representative affirmed the July 19,
2007 decision. He determined that none of the physicians provided objective findings supporting
disability from employment.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
4

In a report dated March 12, 2002, Dr. Lee-Sigler diagnosed status post lumbar sprain/strain, failed back
syndrome, degenerative disc disease with nerve root irritation and L5 radiculitis. She opined that appellant should
remain off work. Dr. Lee-Sigler submitted throughout 2002.
5

The Office noted that appellant returned to work for partial days in August 2002. It accepted that he sustained
an aggravation of cervical radiculitis due to lying on a concrete floor under file number xxxxxx237.
6

As previously noted, appellant has not appealed this decision and thus it is not before the Board.

7

Appellant also submitted evidence already considered by the Office and set forth in prior decisions.

4

employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.8
Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.9 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.10
ANALYSIS
The Office accepted that appellant sustained lumbosacral strain, a herniated disc at L4-5
and an exacerbation of a lumbar spinal fusion due to work injuries. Appellant sustained
intermittent periods of disability. The Office authorized a June 10, 1996 laminectomy and
microdiscectomy at L4-5 and a January 25, 2000 bilateral lateral mass fusion at L4-5. On July 1,
2001 appellant began working for the employing establishment as a mail processing equipment
handler. He stopped work on October 19, 2001. On November 8, 2001 appellant filed a claim
requesting compensation beginning that date.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. Instead, he attributed his recurrence of disability to a change in the nature and
extent of his employment-related conditions. Appellant must thus provide medical evidence
establishing that he was disabled due to a worsening of his accepted work-related conditions.11
Appellant submitted reports from physicians who generally advised that he was unable to
work beginning October 19, 2001 due to increased pain and a possible fusion failure. He did not,
however, submit evidence from a physician who, on the basis of a complete and accurate factual
and medical history, concluded that his disability was causally related to his work injury and
supported that conclusion with sound medical reasoning.12 On October 19, 2001 Dr. Malek
diagnosed failed back syndrome and opined that appellant should remain off work for four weeks
or pending the results of diagnostic studies. On October 29, 2001 he found that appellant should
remain off work until November 9, 2001. In a progress report dated November 9, 2001,
Dr. Malek diagnosed a lumbar fusion which may have been unsuccessful based on a CT
myelogram and found that appellant could not work beginning October 19, 2001 due to pain. On
8

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

9

20 C.F.R. § 10.5(x).

10

Id.

11

See Jackie D. West, supra note 8.

12

Sandra D. Pruitt, 57 ECAB 126 (2005).

5

December 4, 2001 he related that appellant was unable to work beginning October 19, 2001 due
to increased back and left leg pain and the need for extensive testing. In a December 7, 2001
work status report, Dr. Malek diagnosed failed back syndrome, a failed fusion, back pain and leg
pain. He recommended that appellant remain off work for four weeks. Dr. Malek opined that
appellant’s symptoms might be due to failure of the L4-5 fusion and recommended possible
surgery. In his reports, however, he did not explain why appellant was no longer able to perform
his light-duty employment. Instead, Dr. Malek speculated that he may have had an unsuccessful
fusion and recommended further evaluation. The Board thus finds that Dr. Malek’s reports are
of diminished probative value as they do not contain sufficient medical rationale to demonstrate
that his conclusion reached regarding appellant’s disability was sound, logical and rationale.13
On December 4, 2001 Dr. Alnaqib related that appellant was off work beginning
October 19, 2001 due to increased back and left leg pain. He advised against any work until
further notice. Dr. Alnaqib, however, did not explain why appellant was unable to perform his
limited-duty employment. Additionally, findings on examination are needed to justify a
physician’s opinion that an employee is disabled for work.14
On August 26, 2002 Dr. Alnaqib related that appellant was disabled from work because
of pain and the necessity for medication. In another report of the same date, he indicated that
appellant was unable to work beginning October 19, 2001 due to fusion failure. Dr. Alnaqib,
however, did not include rationale explaining how he reached his conclusion regarding disability.
Consequently, his opinion is of diminished probative value.15
On December 12, 2001 Dr. Beghin noted that appellant stopped work on October 19,
2001 due to progressively severe symptoms. He found that a November 8, 2001 CT scan
showed a probable intact fusion on the left at L4-5 and a “questionable fusion on the right.”
Dr. Beghin stated, “I have issued an off work excuse dating back to October 19, 2001, which will
be effective until [appellant] can undergo implant removal and recover from the surgical
procedure.” In another note dated December 12, 2001, Dr. Beghin clarified that he excused
appellant from work beginning October 19, 2001 due to pain rather than evidence of an
abnormality. He did not find appellant disabled because of a change in his condition but instead
due to his pain complaints. When a physician’s statements regarding an employee’s ability to
work consists only of a repetition of the employee’s complaints that he hurt too much to work
without objective signs of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.16 Further, pain, is a
description of symptoms rather than a clear diagnosis of a medical condition and does not
constitute a basis for the payment of compensation.17

13

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 4, 2007).

14

Laurie S. Swanson, 53 ECAB 517 (2002).

15

Beverly A. Spencer, 55 ECAB 501 (2004).

16

William A. Archer, 55 ECAB 674 (2004).

17

Robert Broome, 55 ECAB 339 (2004).

6

On February 18, 2002 Dr. Beghin diagnosed chronic pain of uncertain origin and found
that appellant was unable to work. He did not, however, provide a firm diagnosis of appellant’s
condition. Without a firm diagnosis supported by medical rationale, the report is of little
probative value.18
On February 15, 2002 Dr. Harms asserted that appellant’s complaints of pain could be
from a number of causes, including degenerative changes, nerve inflammation, leading
chemicals, sensitive nerves or a fusion failure. He opined that the CT scan was suspicious but
not definitive for a fusion that had not healed. Dr. Harms recommended against further surgery.
As he did not address the issue of disability beginning October 2001, his opinion is of little
probative value.
On June 11, 2002 Dr. Rak diagnosed back and leg pain following two back surgeries. He
found that diagnostic studies showed a possible nonunion of a fusion. Dr. Rak opined that
appellant was disabled from employment. He did not, however, provide any supporting rationale
for appellant’s conclusion that he was unable to perform his limited-duty work. Medical
conclusions unsupported by rationale are of diminished probative value.19
Dr. Lund evaluated appellant on August 26, 2002 and listed work restrictions. As he did
not address the issue of whether appellant sustained a recurrence of disability beginning
October 2001, his report is of little probative value.
In a report dated December 12, 2002, Dr. Lee-Sigler noted that appellant worked with
restrictions from February to October 2001. She related that she took him off work not because
of “objective weakness” but because he required assistance and possibly another functional
capacity evaluation to increase his chance of a successful return. Dr. Lee-Sigler’s disability
finding appears to be prophylactic in nature; however, the possibility of future injury does not
constitute a basis for the payment of compensation under the Federal Employees’ Compensation
Act.20
On appeal, appellant’s attorney argues that the medical evidence establishes that
appellant was disabled beginning October 19, 2001. As discussed, however, appellant has not
submitted rationalized medical evidence supporting that he was disabled beginning
October 19, 2001. Consequently, he has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained an employmentrelated recurrence of disability on October 19, 2001.

18

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).
19

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

20

See Brenda L. DuBuque, 55 ECAB 212 (2004); Manuel Gill, 52 ECAB 282 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 25, 2008 and July 19, 2007 are affirmed.
Issued: September 21, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

